Title: James Madison to Martin Van Buren, 13 March 1827
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 13. 1827
                            
                        
                        I have recd. your favor of the 3rd. covering the Report to the Senate on the "Georgia Business". The Report is
                            drawn with the ability which might be expected from the Committee making it. The views which it presents on the subject,
                            can not certainly be complained of by Georgia. The occurrence has been a most painful one, whether regarded in its
                            tendency abroad or at home. And God grant that it may have a termination at once healing and preventive.
                        If it be understood that our Political System contains no provision for deciding questions between the Union
                            & its members, but that of negociation, and this failing, but that of war, as between separate &
                            independent Powers, no time ought to be lost in supplying the awful omission. What has been called a Government, is on
                            that supposition, a mere league only; a league with too many parties, to be uniformly observed, or effectively maintained.
                        You did well I think in postponing the attempt to amend the phraseology of the Constitution, on a point
                            essentially affecting its operative character. The State of the political Atmosphere did not promise that discussion and
                            decision on the pure merits of such an amendment, which ought to be desired. Be pleased to accept, with my cordial
                            salutations, the renewed expression of my great esteem.
                        
                            
                                James Madison
                            
                        
                    